DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks Applicant for a detailed response. Applicant’s arguments filed 7/14/2022 in response to previous Office Action 4/18/2022 and Interview 7/12/2022 have been fully considered but are found non-persuasive for at least the following reason: 
Regarding Applicant argument of claim 3 (page 2), Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Please see a detailed analysis in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20160369757 by Aso (hereinafter “Aso”) in view of CN 101670780 issued to Bi et al. (hereinafter “Bi”).
Regarding claim 1, Aso teaches a fuel tank (Fig 5, fuel tank 10) of a work vehicle (automobile, means it does work [0008]) comprising: 
	A bottom surface of the fuel tank (Fig 5, a surface of a bottom 10B of the fuel tank);
	A first recess extending below the bottom surface of the fuel tank (Fig 5, first portion of recessed portion 10C, right with respect to the viewer);   
a drain port (Fig 5, filler pipe 12 is capable of draining) which is open to an outside ([0030] “outside of the fuel cap 14”) on a substantially vertical portion of side surface extending between a top (Fig 5, ceiling 10A) and a bottom (Fig 5, bottom 10B) of the fuel tank and through which fuel is discharged to the outside (port of 12 through which fuel is capable of discharge, is on a substantially vertical portion of side surface extending between cited top and bottom); and 
	   a suction port (Fig 5 and [0053] “suction port of the supply pipe 20B”) which is open to the outside on another substantially vertical side portion of the side surface extending between a top (10A) and a bottom (10B) of the fuel tank (Fig 5, 20B is open to the outside of the sidewall 10D on another substantially vertical side portion of the side surface extending between cited top and bottom) and 
has a center (Fig 5, port of 20B has a geometric center) positioned lower than a center (Fig 5, port of 12 has a geometric center) of the drain port and through which the fuel is sucked by an engine ([0041] “fluid feed pipe 22 extends through…to the outside of the fuel tank 10, and is connected to the engine”),

but does not explicitly teach that a portion of the drain port is arranged at a level below the bottom surface of the fuel tank. 
Bi, however, teaches a work vehicle (fuel tank for a vehicle (technical field) of construction machinery (background, problem to solve)) comprising a fuel tank (Fig 1, tank 100) with a suction port (Fig 3, channel 12), and
    a portion of a drain port (Fig 1, a portion of a drain port channel 11) is arranged at a level below (is shown arranged at a level below) a bottom surface of the fuel tank (Fig 1, bottom surface of tank 100).

The purpose of a portion of the drain port at a level below the bottom surface of the fuel tank is to be capable of draining liquid from the fuel tank while replacing oil or cleaning residual liquid, and at the same time can accurately separate oil from water, which avoids waste of oil and reduces costs without increasing structural complexity (Summary of invention, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the drain port alignment of Aso with a shifted location of the drain port as taught by Bi in order to advantageously provide easier access to a user on foot by eliminating any climbing or bending, and allow more accurate water separation which avoids fuel waste and reduces costs in a manner that does not add complexity and therefore cost to production of the shifted location.

Regarding claim 2, Aso further teaches a first recess (Fig 5, first portion of recessed portion 10C, right with respect to the viewer) which is formed to be recessed downward with respect to a bottom surface (is downward of 10B) and communicates (Is in communication through tank 10) with the drain port (Fig 5, 12).

Regarding claim 3, Aso further teaches the center of the drain port (Fig 5, port of 12 has a geometric center) is positioned at a height (Fig 5, height of the port of 12 from the ground) and the bottom surface another height (Fig 5, 10B; at a height from the ground). 

but does not explicitly teach that the drain port center and bottom surface are at substantially the same height. 
Bi, however, teaches a work vehicle (fuel tank for a vehicle (technical field) of construction machinery (background, problem to solve)) comprising a fuel tank (Fig 1, tank 100) with a suction port (Fig 3, channel 12), and
   a center (Fig 2, axial center of cylinder-shaped channel 11) of a drain port (Fig 2, channel 11) is positioned at substantially the same height (Fig 1, channel 11 is present but not labeled at substantially the same height) as a bottom surface (Fig 1, bottom surface of tank 100). 

The purpose of a drain port at substantially the same height as the fuel tank bottom surface is to be capable of draining liquid from the fuel tank while replacing oil or cleaning residual liquid, and at the same time can accurately separate oil from water, which avoids waste of oil and reduces costs without increasing structural complexity (Summary of invention, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drain port alignment of Aso with a shifted location of the drain port as taught by Bi in order to advantageously provide easier access to a user on foot by eliminating any climbing or bending, and allow more accurate water separation which avoids fuel waste and reduces costs in a manner that does not add complexity and therefore cost to production of the shifted location.

Regarding claim 4, Aso further teaches a second recess (Fig 5, second portion of recessed portion 10C, left with respect to the viewer) which is formed to be recessed downward with respect to the bottom surface (is downward of 10B) and communicates with (Is in communication through tank 10) the suction port (Fig 5 and [0053] “suction port of the supply pipe 20B”).

Regarding claim 5, Aso further teaches the center of the suction port (Fig 5, port of 20B has a geometric center) is positioned at a position lower (Fig 5, 20B is lower than 10B) than the bottom surface (Fig 5, 10B).

Regarding claim 6, Aso further teaches the first recess (Fig 5, first portion of recessed portion 10C) and the second recess (Fig 5, second portion of recessed portion 10C) communicate with each other (communication path shown in Fig 3) so as not to generate a step (Fig 5 shows flat, non-stepped surface of recessed portion 10C in between cited first and second recesses) on lower surfaces (Fig 5, cited flat surface is comprised of the lower surfaces of 10C, near numeral 13).

Regarding claim 7, Aso further teaches the lower surface (Fig 5, near 13) of the first recess (Fig 5, first portion of recessed portion 10C) and a lower surface (Fig 5, near 13) of the second recess (Fig 5, second portion of recessed portion 10C) are formed to be parallel to a horizontal direction (Fig 5 shows said surfaces to be perpendicular to the UP arrow, therefore parallel to an imaginary horizontal).

Regarding claim 8, Aso further teaches the drain port (Fig 5, 12) and the suction port (Fig 5 and [0053] “suction port of the supply pipe 20B”) are formed on opposite side surfaces (Fig 5 shows opposite sides).

Regarding claim 9, Aso further teaches a work vehicle (automobile, means it does work [0008]) comprising the fuel tank (Fig 2, main tank 24) as claimed in claim 1.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Bi in further view of EP 2752327 issued to Shigeo et al. (hereinafter “Shigeo”).
Regarding claim 10, Aso/Bi further teaches the work vehicle (automobile, means it does work [0008]) includes a vehicle body and the vehicle body includes a front side, a rear side, and two longitudinal sides extending between the front side and the rear side (automobile necessarily has a front side, a rear side, and two longitudinal sides extending between said front and rear);
the fuel tank further includes a fuel drain portion (Fig 5, 12A) which is connected to the drain port (Fig 5, 12), is capable of discharging fuel to the outside (port of 12 through which fuel is capable of discharge outside of the fuel tank 10), and is disposed on a surface of the fuel tank that is parallel to one of the longitudinal sides of the work vehicle ([0030] 12A is “provided to a vehicle body side panel”, which is a surface on one longitudinal side of the vehicle), 

But does not explicitly teach a urea water tank capable of discharging to a particular side of the fuel tank. 
Shigeo, however, teaches a work vehicle (Fig 1, dump truck 1) that further includes a urea water tank (Fig 5, reductant tank 47) which is capable of discharging urea water to the outside ([0057] when drain cover 47D is removed, urea is discharged outside) and has a urea water drain portion (Fig 5, 47D) disposed on a longitudinal side (Fig 2, steps 22 with 47D and 56A shown on a longitudinal side; further Fig 6, a bottom side defined by the facing of fuel tank bottom surface 56; that cited drain portion shares and therefor is disposed on the same side) of a fuel tank (Fig 4, fuel tank 59; 
   Connected to a drain portion 56A - [0052] fuel discharged from fuel drain 59B through opening 56A; 
   Further shown at different heights with respect to a vertical direction where reductant drain 47D is located in Figure 5 above fuel drain 59B and drain portion 56A in Figure 4, where the dashed lined of tank 47 is the bottom of tank 47 above 59B, therefore inherently placing 59B and 56A below tank 47 such that the drains do not overlap; 
   Wherein Figures 2 and 1, steps 22 are behind drain portions 56A and 47D and disposed toward the bottom side;
   Fig 5, the 3D shapes of 56A and 47D are inherently distinct so necessarily define different directions including a left-right direction with respect to the vehicle body or horizontal or front-rear direction; 
   Wherein 59B is cylindrical as further defined by Figure 6 which thereby provides a surface facing a lateral outside;
   Wherein Figure 5 portion 47D occupies a lateral outside opening 62A relative to 59B so that [0057] a repairer can fix tank 47 through said opening 62A without other members intervening below 47D;
   Wherein the reductant drain portion 47D is disposed in front of fuel drain portion 56A, see examiner annotated Figure 6).

    PNG
    media_image1.png
    594
    669
    media_image1.png
    Greyscale


The purpose of including a urea tank that discharges to the outside while disposed on one side of the fuel tank is to benefit from an optimal arrangement of a reductant tank and a reductant supply pump for a work vehicle that requires suppression of power consumption of a defrosting heater ([0009]), and to have a repairer perform maintenance of the reductant supply while standing on the ground ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified work vehicle of Aso/Bi with a urea tank as taught by Shigeo in order to advantageously supply reductant to the exhaust aftertreatment device ([0018]) to capture a particulate matter in an exhaust gas from a diesel engine as part of the device ([0016]). In addition, a person of ordinary skill in the art  would have appreciated that the modification benefits a repairer by sparing trips up and down the vehicle steps, thereby protecting knee joints and lower back from the most common injuries in workers, while also increasing efficiency which increases business profit.

Regarding claim 11, Aso/Bi as modified by Shigeo above already includes all limitations, including the fuel drain portion (Shigeo, Fig 4, drain portion 56A) and the urea water drain portion (Shigeo, Fig 5, 47D) are disposed in front of a step (Shigeo, Figures 2 and 1, steps 22 are behind drain portions 56A and 47D and disposed toward the bottom side) disposed on the one longitudinal side of the vehicle body of the work vehicle (Shigeo, Fig 2, steps 22 with 47D and 56A shown on a longitudinal side; further Fig 6, a bottom side defined by the facing of fuel tank bottom surface 56) of the fuel tank (Shigeo, Fig 4, tank 47). 

Regarding claim 12, Aso/Bi as modified by Shigeo above already includes all limitations, including the fuel drain portion (Shigeo, Fig 4, drain portion 56A) and the urea water drain portion (Shigeo, Fig 5, 47D) are disposed such that height positions with reference to a vertical direction (Shigeo, Fig 4) of the vehicle body of the work vehicle are different (Shigeo, shown at different heights where reductant drain 47D is located in Figure 5 above drain portion 56A in Figure 4, where the dashed lined of 47 is the bottom of 47 above 59B) from each other.

Regarding claim 13, Aso/Bi as modified by Shigeo above already includes all limitations, including the urea water drain portion (Shigeo, Fig 5, 47D) is disposed above the fuel drain (Shigeo, Fig 5) portion (Shigeo, shown where reductant drain 47D is located in Figure 5 above drain portion 56A in Figure 4, where the dashed lined of 47 is the bottom of 47 above 59B) with reference to the vertical direction of the vehicle body of the work vehicle.

Regarding claim 14, Aso/Bi as modified by Shigeo above already includes all limitations, including the fuel drain portion (Shigeo, Fig 4, drain portion 56A) and the urea water drain portion (Shigeo, Fig 5, 47D) are disposed such that positions in a right-left direction with reference to the vehicle body of the work vehicle are different from each other (Shigeo, Fig 5, the 3D shapes of 56A and 47D are inherently distinct so necessarily define different directions including a left-right or horizontal direction).

Regarding claim 15, Aso/Bi as modified by Shigeo above already includes all limitations, including the urea water drain portion (Shigeo, Fig 5, 47D) is disposed on a lateral outside with reference to the right-left direction of the vehicle body of the work vehicle (Shigeo, Figure 5 portion 47D occupies a lateral outside 62A relative to 59B with reference to the right-left direction of the vehicle body) from the fuel drain portion (Fig 4, drain portion 56A).

Regarding claim 16, Aso/Bi as modified by Shigeo above already includes all limitations, including the fuel drain portion (Shigeo, Fig 4, drain portion 56A) and the urea water drain portion (Shigeo, Fig 5, 47D) are disposed such that positions in a front-rear direction with reference to the vehicle body of the work vehicle are different from each other (Shigeo, Fig 5, the 3D shapes of the 56A and 47D are inherently distinct so necessarily define different directions including a front-rear direction). 

Regarding claim 17, Aso/Bi as modified by Shigeo above already includes all limitations, including the urea water drain portion (Shigeo, Fig 5, 47D) is disposed in front of (Shigeo, reductant drain portion 47D is disposed in front of fuel drain portion 56A, see examiner annotated Figure 6) the fuel drain portion (Shigeo, Fig 4, drain portion 56A) with reference to the front-rear direction of the vehicle body of the work vehicle. 

Regarding claim 18, Aso/Bi as modified by Shigeo above already includes all limitations, including the urea water drain portion (Shigeo, Fig 5, 47D) is provided such that other members constituting the work vehicle do not intervene below (Shigeo, [0057] a repairer can fix tank 47 through said opening 62A providing a clearing without other members intervening below 47D) with reference to a vertical direction of the vehicle body of the work vehicle. 

Regarding claim 19, Aso/Bi as modified by Shigeo above already includes all limitations, including the fuel drain portion (Shigeo, Fig 4, drain portion 56A) is disposed below the urea water tank (Shigeo, Fig 4, tank 47) with reference to a vertical direction of the vehicle body of the work vehicle and is disposed so as not to overlap with the urea water drain portion (Shigeo, Fig 4, 47D) in bottom view with reference to the vehicle body of the work vehicle (Shigeo, Figure 5 above drain portion 56A in Figure 4, where the dashed lined of tank 47 is the bottom of tank 47 above 59B, therefore inherently placing 59B and 56A below tank 47 such that the drains do not overlap). 

Regarding claim 20, Aso/Bi as modified by Shigeo above already includes all limitations, including the fuel drain portion (Shigeo, Fig 4, drain portion 56A) is disposed on a surface of the fuel tank facing a lateral outside (Shigeo, 59B is cylindrical as further defined by Figure 6 which thereby provides a surface facing a lateral outside with reference to the left right direction of the vehicle body) with reference to the left right direction of the vehicle body of the work vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                              
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731